Citation Nr: 1647945	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for dry eye syndrome, right and left eyes.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for traumatic brain disease.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 2001 to January 2008, including a tour of duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This matter was previously before the Board in March 2014 at which time the case was remanded for additional development.  

Due to a discrepancy on file regarding the Veteran's proper accredited representative, the Board sought clarification from her by letter dated in October 2016.  In November 2016, the Veteran informed the Board that she wished to represent herself in this appeal.  

By rating decision issued in July 2015, the Veteran's claims of entitlement to a low back disability, migraine headaches, left and right great toe disabilities, allergic dermatitis, and bilateral patellofemoral syndrome were granted.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues. See Grantham v. Brown, 114 F.3d 1156, 1158   (Fed. Cir. 1997).

In November 2015 and January 2016 VA Forms 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran asserted entitlement to increased disability ratings for her service-connected toes and skin conditions.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veteran's paper claim files as well as Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Board's prior remand, the Board directed the AOJ to request and obtain private hospital and rehabilitation records related to an incident in December 2011 when the Veteran was hit by a car.  The necessity of completing this development was noted by the AOJ in May 2015.  See May 2015 deferred rating decision.  However, it does not appear that this directive was completed as there are no such records on file and no documented request for such records.  This is notwithstanding the fact that in April 2015 the Veteran provided the AOJ with the name and address of the hospital and rehabilitation center where she was treated.  She also provided the name and address of two chiropractors from whom she received and continues to receive treatment.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the March 2014 remand order was not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  Thus, this claim must be remanded so that these pertinent treatment records may be obtained.  38 U.S.C.A. § 5103A(c).

In regard to the claim for service connection for traumatic brain disease, the Veteran asserts that she injured her head in service due to striking her head with her helmet intact on the inside of a vehicle.  She also reported that following this incident she has experienced headaches and memory impairment.  She is competent to report her injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). In June 2014, she underwent a TBI injury examination.  The examiner, a neurologist, reported that the Veteran's initial head injury in service was consistent with a mild head injury.  The examiner also noted that literature shows that 70% of neurobehavioral effects of post minor-head injury resolve within 3 months to one year.  He further noted that the Veteran sustained a second head injury after service following a motor vehicle accident in 2011.  He went on to report that the 2011 injury "intensified the in-service TBI and headache disorder."  The Veteran is presently service connected for migraine headaches.  With that said, it is uncertain from this examination report whether she has any other TBI residual(s), to include memory impairment, as a result of the inservice head injury.  Accordingly, this case must be remanded so that an addendum opinion can be obtained from the VA neurologist addressing this matter.  38 U.S.C.A. § 5103A(d).

Lastly, in April 2016 and September 2016, and following the issuance of the latest Supplemental Statement of the Case (SSOC) in July 2015, additional evidence was added to the Veteran's electronic claims file.  The evidence consists of VA treatment records dated through August 2016 and includes treatment for claimed disabilities on appeal.  To the extent that these treatment records are relevant to the claims on appeal, this decision remands the claims for further development, and the AOJ will have the opportunity on remand to consider the evidence submitted since the July 2015 SSOC. See 38 C.F.R. § 20.1304

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her bilateral ankle disability, dry eye syndrome, neck disability, and traumatic brain injury, to include private treatment records from The University Hospital (12/11-1/12) in Newark, N.J., Kesselar Institute for Rehabilitation (1/12-8/12) in West Orange, N.J., Edison Chiropractor (2008-2010) in Edison, N.J., and McCray Chiropractic Health and Restoration Clinic (2010 to present) in Martinsburg, West Virginia.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these identified records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  Request an addendum opinion from the June 2014 VA neurological examiner or, if unavailable, by another VA neurologist, regarding the question of whether the Veteran has any residuals of the inservice TBI other than headaches, to include memory impairment.  The claim files must be made available to the examiner for the addendum opinion.  

Complete rationale must be provided for any opinion offered. 

3.  After undertaking any additional development deemed appropriate so as to make a fully informed decision in this appeal, readjudicate the claims of entitlement to service connection for a bilateral ankle disability, dry eye syndrome, right and left eyes, a neck disability, and traumatic brain disease.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her with a SSOC and afford her the appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







